Title: To Thomas Jefferson from James Madison, 21 September 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Montpellier Sepr. 21. 1808
                  
                  I return the letter of Mr. G. with that of Soderstrom & the opinions of the Lawyers. From a hasty perusal of them, I think the construction of Mr. Gallatin is clearly established. The exception in the Proviso to the Embargo law, ought to be taken strictly according to a general rule, unless the obvious policy of the law admit a latitude. Here the policy, notwithstanding the views taken of it by Martin &c., would be opposed by making it the interest of a wrong-doing nation, to prolong the causes of the Embargo, in order to purchase for a trifle all our navigation, employ it for the present, in alleviation of the loss of neutral carriage, and finally destroy our rivalship. The course taken by Soderstrom is to the last degree impertinent, and merits any animadversion which pity for his stupidity & distresses will permit.
                  I am extremely gratified with the letter of Fayette which I also return. Yrs. with respectful attachment
                  
                     James Madison 
                     
                  
               